Case: 1:18-cr-00576-.]RA Doc #: 1 Filed: 10/11/18 1 of 2. Page|D #: 1

 

IN THE UNITED STATES DISTRICT COURTah
FOR THE NORTHERN DISTRICT OF OHIOEY

 

 

 

 

 

EASTERN DlVlSlON
UNITED STATES OF AMERICA, ) IN D l C T l\/I E N Ti:
)
Plaintiff, ) `» ;\
. _.'; 4\~_» ‘f\S t ~;
v~ ` ) CA§ 1\® §§
) Title 18, Sections
ROLLAND C. SCALES, JR., ) 924(c)(l)(A)(ii), and 2113(a) and
) (d), United States Code
Defendant. ) m w ` x , 1
~ a §§ § §§ -»
COUNT 1 §§ §§ -
(Armed Bank Robbery, in violation of 18 U.S.C. §§ 2113(a) and (d))
The Grand Jury charges:
1. On or about Septemb_er 10, 2018, in the Northern District of Ohio, Eastern

Division, Defendant ROLLAND C. SCALES, JR., by force and violence, or intimidation, did
take from the person or presence of bank tellers and other employees at the Chase Banl<, 6200
Brecksville Road, Independence, Ohio, approximately $32,438.00 in monies belonging to, or in
the care, custody, control, management, or possession of said bank, the deposits of Which Were
then insured by the Federal Deposit lnsurance Corporation, and in committing such offense, and
did put in jeopardy the lives of bank employees and others by the use of a dangerous Weapon, in
violation of Title 18, United States Code, Seetions 2113(a) and (d).

COUNT 2
l(Using or Carrying, and Brandishing a Firearm During and in Relation to a Crime of Violence,
in violation of 18 U.S.C. § 924(c)(1)(A)(ii))
The Grand Jury further charges:

2. On or about SeptemberlO, 2018, in the Northern District of Ohio, Eastern

Division, Defendant ROLLAND C. SCALES, JR. did use or carry, and brandish a ~firearm,

\'Ib

Case: 1:18-cr-00576-.]RA Doc #: 1 Filed: 10/11/18 2 of 2. Page|D #: 2

during and in relation to a crime of violence, Which maybe prosecuted in a court of the United
States, to Wit: Armed Bank Robbery, in violation of Title 18, United States Code, Sections
2113(a) and (d), as charged in Count 1 of this lndictment, in violation of Title 18, United States
Code, Section 924(c)(1)(A)(ii).

A TRUE BILL.

Original document - Signatures on file With the Clerk of Courts, pursuant to the E-Government

Act of 2002.

